J-S70009-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellee

                   v.

BRIAN P. MCKEOWN,

                        Appellant                 No. 1186 EDA 2015


         Appeal from the Judgment of Sentence of April 10, 2015
          In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0006301-2014
                       and CP-51-CR-0006302-2014

BEFORE: OLSON, OTT and MUSMANNO, JJ.

JUDGMENT ORDER BY OLSON, J.:                 FILED NOVEMBER 02, 2016

     Appellant, Brian P. McKeown, appeals from the judgment of sentence

entered on April 10, 2015. We affirm.

     The factual background and procedural history of this case is as

follows.1 On March 23, 2014, at approximately 1:45 p.m., Appellant and his

son attempted to burglarize a residence on Nautilus Road in Philadelphia.

Appellant broke the lock on the back door of the residence with a hammer

and then fled the scene.     On June 9, 2014, Appellant was charged via




1
  Appellant’s notice of appeal included both docket numbers CP-51-CR-
0006301-2014 and CP-51-CR-0006302-2014.            In his brief, however,
Appellant indicates that he is only challenging his convictions from docket
number CP-51-CR-0006302-2014. See Appellant’s Brief at 16. Accordingly,
we only discuss the factual background and procedural history of the
convictions from that docket number.
J-S70009-16


criminal    information     with   attempted   burglary,2   attempted   trespass,3

conspiracy to commit burglary,4 criminal mischief,5 and possessing an

instrument of crime.6 On January 15, 2015, Appellant proceeded to a bench

trial and was found guilty of all five charges. On April 10, 2015, Appellant

was sentenced to an aggregate term of three to six years’ imprisonment.

This timely appeal followed.       Appellant presents one issue for our review,

“Was the evidence insufficient to convict Appellant?” Appellant’s Brief at 3.

        Appellant’s lone issue challenges the sufficiency of the evidence.

“Whether sufficient evidence exists to support the verdict is a question of

law; our standard of review is de novo and our scope of review is plenary.”

Commonwealth v. Tejada, 107 A.3d 788, 792 (Pa. Super. 2015), appeal

denied, 119 A.3d 351 (Pa. 2015) (citation omitted).         “When reviewing the

sufficiency of the evidence, this Court is tasked with determining whether

the evidence at trial, and all reasonable inferences derived therefrom, are

sufficient to establish all elements of the offense beyond a reasonable doubt

when viewed in the light most favorable to the Commonwealth[.]”

Commonwealth v. Haney, 131 A.3d 24, 33 (Pa. 2015) (citation omitted).


2
    18 Pa.C.S.A. §§ 901, 3502.
3
    18 Pa.C.S.A. §§ 901(a), 3503.
4
    18 Pa.C.S.A. §§ 903, 3502.
5
    18 Pa.C.S.A. § 3304(a)(2).
6
    18 Pa.C.S.A. § 907(a)


                                        -2-
J-S70009-16


“The evidence need not preclude every possibility of innocence and the fact-

finder is free to believe all, part, or none of the evidence presented.”

Commonwealth v. Coleman, 130 A.3d 38, 41 (Pa. Super. 2015) (internal

quotation marks and citation omitted).

      Appellant argues that there was insufficient evidence to link him to the

attempted burglary on Nautilus Road. He contends that he and his son were

knocking on doors in the neighborhood seeking work.           Appellant cites

Commonwealth v. Stanley, 309 A.2d 408 (Pa. 1973), for the proposition

that evidence of a broken door lock is insufficient to find a defendant guilty

of attempted burglary.    The Commonwealth, however, presented sufficient

evidence tying Appellant to the attempted burglary. At trial, James Norton,

a neighbor, testified that he witnessed Appellant and his son attempting to

burglarize the residence.   N.T., 1/15/15, at 15.   This Court has held that

eyewitness identification of a defendant is sufficient to prove a defendant

was the perpetrator of an offense. See Commonwealth v. Kendricks, 30

A.3d 499, 509 (Pa. Super. 2011), appeal denied, 46 A.3d 716 (Pa. 2012).

Appellant’s argument goes to the weight of the evidence, not its sufficiency.

See Commonwealth v. Brewington, 740 A.2d 247, 251 (Pa. Super.

1999), appeal denied, 758 A.2d 660 (Pa. 2000).        Accordingly, there was

sufficient evidence to convict Appellant.

      Judgment of sentence affirmed.




                                     -3-
J-S70009-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/2/2016




                          -4-